Citation Nr: 1400799	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder (COPD) and emphysema, to include as to due to in-service exposure to asbestos and/or Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to April 1985. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim currently on appeal.

In an August 2013 decision, the Board remanded the issue for additional development.  

In a March 2008 letter, the Veteran appears to raise a claim for an ischemic heart disease.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a lung disorder as it is related to his active service or service connected back disorder.  Specifically, the Veteran has asserted that he has decreased chest expansion due to his service-connected back disability.  The Veteran also claims that his lung disorder may be due to exposure to asbestos and herbicides while in service.

The Board remanded the claim in November 2011.  Pursuant to the remand, the Veteran underwent a VA examination in January 2012.  The examiner determined that mild obstructive lung disease is not related to the Veteran's service-connected conditions.  

The Board finds that this opinion is insufficient.  In this case, the Board finds that the VA examiner did not adequately explain the basis for his opinion that the Veteran's lung disorder was not "related" to his service-connected back disorder.  The examiner did not give an opinion whether the Veteran's lung disorder was caused or aggravated by his service connected disorder.  Furthermore, the examiner failed to address the Veteran's contention that he has difficulty breathing due to restricted chest expansion as a result of his service-connected back disorder.  Consequently, the Board finds that another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his lung disability.  All indicated studies tests and evaluations deemed necessary, including chest expansion measurements on breathing, should be performed.  The claims folder, including service treatment records and private and VA records must be reviewed in conjunction with the examination, and the examiner should state on the examination report that review of the claims folder was accomplished.

With respect to each lung disability identified, the VA examiner should render an opinion as to whether there is a 50 percent probability or greater that such disability is etiologically related to any service-connected disability, to include but not limited to his service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine.

If the examiner determines that any of the Veteran's lung disabilities are aggravated by any of the service-connected disabilities, the examiner should report the baseline level of severity of the nonservice-connected lung disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected lung disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease. 

The rationale for any opinion expressed should be provided. 

2.  Prior to affording the Veteran an examination, the RO or AMC should inform the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, and after undertaking any other developmental action deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.  After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


